oO F&F SN DB DH FP W NH

NO SO BO BH ND BRO BRD RD OND OO ee i ei eee
ao JN HD Ww F&F Ww HO —&§ CD BO fe NIN DB A FSF WD WH YH &

 

 

DAVID L. ANDERSON (CABN 149604) rFiLED
United States Attorney

HALLIE HOFFMAN (CABN 210020) ww 12020

Chief, Criminal Division CLERZ 11S, DISTRICT COURT

NORTHERN Gis TRICT OF CALIFORNIA
ANDREW M. SCOBLE (CABN 124940)
RAVI T. NARAYAN (JA AT0011948)
Assistant United States Attorneys

450 Golden Gate Avenue, Box 36055

San Francisco, California 94102-3495

Telephone: (415) 436-7249/7369

FAX: (415) 436-7234

Email: andrew.scoble@usdoj.gov
ravi.narayan@usdoj.gov

Attorneys for United States of America
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION
UNITED STATES OF AMERICA, ) CASE NO. CR 19-0280 RS
Plaintiff,
) [PROPOSED] ORDER GRANTING PETITION
v. FOR WRIT OF HABEAS CORPUS AD
) PROSEQUENDUM
MISSAEL MENDOZA, )
MARVINA OSEGUEDA SARAVIA, and )
CHRISTIAN QUINTANILLA, )
Defendants. )

 

Upon motion of the United States of America, and good cause appearing therefore,
IT IS HEREBY ORDERED that the request of the United States for issuance of the Writ of Habeas
Corpus Ad Prosequendum requiring the production of defendants Missael Mendoza, Marvin Osegueda
Sarravia, and Christian Quintanilla, before this Court on the date stated in the Writ submitted, or as soon
thereafter as practicable, and requiring that the defendant be present for all future hearings, is granted

and the Writ shall be issued as presented.

patep: 4 -2 | non p SS

Oo _ Jacqugli line Scott Corley
ijed States Magistrate Judge

[PROPOSED] ORDER
CASE NO. CR 19-0280 RS

 
ao NN TO AR SP WY NK

‘oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

WRIT OF HABEAS CORPUS AD PROSEQUENDUM

TO: DONALD M. O’KEEFE, United States Marshal for the Northern District of California
and Sheriff Carlos G. Bolanos, Maguire Correctional Facility, 300 Bradford Street,

Redwood City, California, and/or any of his authorized deputies:

Pursuant to the foregoing petition and order, you are directed to produce the body of MISSAEL
MENDOZA, who is in the custody of Maguire Correctional Facility, 300 Bradford Street, Redwood
City, California, before the Honorable Jacqueline Scott Corley, United States Magistrate Judge for the
Northern District of California, located at the San Francisco Federal Courthouse, located at 450 Golden
Gate Avenue, 15th Floor, San Francisco, California 94102, on March 13, 2020, at 11:30 a.m., or as soon
thereafter as practicable, on the charges filed against defendant in the above-entitled Court and further to
produce said defendant at all future hearings as necessary until the termination of the proceedings in this
Court.

Should the current custodian release MISSAEL MENDOZA from its custody, you are directed
that the defendant immediately be delivered and remanded to the U.S. Marshals for the Northern District

of California and/or his authorized deputies under this Writ.

 

DATED: 4 iH Ye CLERK, UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

oT

,

By:

 

DEPUTY CLERK

WRIT OF HABEAS CORPUS AD PROSEQUENDUM
CASE NO. CR 19-0280 RS

 
i)

o Be ND OW E> WwW

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

WRIT OF HABEAS CORPUS AD PROSEQUENDUM

TO: DONALD M. O’KEEFE, United States Marshal for the Northern District of California
and Sheriff Carlos G. Bolanos, Maguire Correctional Facility, 300 Bradford Street,

Redwood City, California, and/or any of his authorized deputies:

Pursuant to the foregoing petition and order, you are directed to produce the body of MARVIN
OSEGUEDA SARAVIA, who is in the custody of Maguire Correctional Facility, 300 Bradford
Street, Redwood City, California, before the Honorable Jacqueline Scott Corley, United States
Magistrate Judge for the Northern District of California, located at the San Francisco Federal
Courthouse, located at 450 Golden Gate Avenue, 15th Floor, San Francisco, California 94102, on March
13, 2020, at 11:30 a.m., or as soon thereafter as practicable, on the charges filed against defendant in the
above-entitled Court and further to produce said defendant at all future hearings as necessary until the
termination of the proceedings in this Court.

Should the current custodian release MISSAEL MENDOZA from its custody, you are directed
that the defendant immediately be delivered and remanded to the U.S. Marshals for the Northern District

of California and/or his authorized deputies under this Writ.

DATED: 4] wy wy CLERK, UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

By: H\

DEPUTY CLERK

 

WRIT OF HABEAS CORPUS AD PROSEQUENDUM
CASE NO. CR 19-0280 RS

 
oO SS NN DW WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

WRIT OF HABEAS CORPUS AD PROSEQUENDUM

TO: DONALD M. O’KEEFE, United States Marshal for the Northern District of California
and Sheriff Carlos G. Bolanos, Maguire Correctional Facility, 300 Bradford Street,

Redwood City, California, and/or any of his authorized deputies:

Pursuant to the foregoing petition and order, you are directed to produce the body of
CHRISTIAN QUINTANILLA, who is in the custody of Maguire Correctional Facility, 300 Bradford
Street, Redwood City, California, before the Honorable Jacqueline Scott Corley, United States
Magistrate Judge for the Northern District of California, located at the San Francisco Federal
Courthouse, located at 450 Golden Gate Avenue, 15th Floor, San Francisco, California 94102, on March
13, 2020, at 11:30 a.m., or as soon thereafter as practicable, on the charges filed against defendant in the
above-entitled Court and further to produce said defendant at all future hearings as necessary until the
termination of the proceedings in this Court.

Should the current custodian release MISSAEL MENDOZA from its custody, you are directed
that the defendant immediately be delivered and remanded to the U.S. Marshals for the Northern District

of California and/or his authorized deputies under this Writ.

 

 

VY
DATED: 2| a CLERK, UNITED STATES DISTRICT COURT
NORTHERN DIST F CALIFORNIA
By:
DEPUTY CLERK

WRIT OF HABEAS CORPUS AD PROSEQUENDUM
CASE NO. CR 19-0280 RS

 
